PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
The Conditional Guilty Plea for Consent Judgment filed by Respondent pursuant to Article XI, Rule 11.13(6) of the Integration Rule of The Florida Bar reads in part as follows:
“COMES NOW, the undersigned respondent and files this conditional guilty plea to the grievance committee report filed herein.
“The grievance committee found this case to be highly unusual. Respondent and a friend had conspired to set a trap, baited with a fake' sale of marijuana, for the alleged purpose of obtaining the return of $200 that a state undercover informant had allegedly stolen from respondent’s wife and his friend’s ex-wife “Furthermore, the grievance committee found that Respondent pled guilty (sic) to the charge of conspiracy to commit a felony, to wit: grand larceny (respondent pled nollo contendere to the charge). Upon recommendation of the Florida Parole and Probation Commission, Circuit Court Judge Stephen L. Dakan withheld adjudication of guilt and placed Respondent on probation for one year.”
The Petition for Approval of Conditional Guilty Plea is granted, the filing of this opinion to constitute the public reprimand.
Costs now amounting to One Hundred Fifty-Nine Dollars and Ten Cents ($159.10) are hereby taxed against Respondent, said sum to be paid within thirty days from this date, any future costs to be repaid to The Florida Bar.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND and HATCHETT, JJ., concur.